Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/22 has been entered.

Response to Applicants Arguments/Amendments
 	Applicants have amended each of independent claims 1, 7 and 9 such that when A1, A3, and A5 are linked via a clipping linker represented by formula 2A, variables R10, R30, and R50 are selected from the Markush group claimed, which excludes hydrogen.  Applicants argue that Watanabe et al. (US 2010/0219397) does not satisfy this structural limitation.  The Examiner agrees.  The compounds taught and suggested by Watanabe et al. do not satisfy this limitation.   Further search has led to new prior art rejections which are described below. 

Claim Objections
	Claims 1, 7, and 9 are objected to.  Applicants have amended claims 1, 7 and 9 to limit an embodiment when A1, A3, and A5 are linked via a clipping linker represented by Formula 2B and not 2A.  However, the limitation “Formula ]] 2A]]” should be amended to --Formula [[2A]]-- in each of these claims for optimum clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1, A3, and A5 are linked via a clipping linker of formula 2B, R10, R30, and R50 are each independently selected from -F, -Cl, -Br, -I, a cyano group, a substituted or unsubstituted C6-C60 aryl group, and a substituted or unsubstituted C1-C60 heteroaryl group.  Compounds 8 and 20 have as variables R10, R30, and R50 equal to a methyl group, which is not a group recited in claim 7.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or provide sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 13-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (JP 2013-247174).  Copies of both the original and machine translation of this document is included with this Office action. 
Claims 1 and 2: Miura et al. teaches phosphorescent dopants employed in emission layers of organic electroluminescent elements and devices.  One exemplified dopant is complex D-15 
    PNG
    media_image1.png
    402
    434
    media_image1.png
    Greyscale
(page 34).  This dopant is employed in device example 3-2, which comprises a first electrode, an organic layer, and a second electrode (page 119).  As applied to Formula 1 of claim 1, variable M1 is equal to Ir, variables T1-T6 are equal to single bonds and M1 is directly bonded to, or coordinated with, each of variables Y1-Y6.  Variables Y1, Y3, and Y5 are equal to N, variables Y2, Y4, and Y6 are equal to C, rings A1 through A6 are all equal to C3 heteroaryl groups, variables a2, a4, and a6 are equal to zero, variables a1, a3, and a5 are equal to 1, variables L1, L3, and L5 are equal to single bonds, and the moiety which is bonded to Formula 1 via X1-X3 is a group satisfying Formula 2A of claim 1 with variables Y10, Y20, and Y30 equal to C(R3) with R3 equal to H, variables a10, a20, and a30 equal to 3, variables L10, L20, and L30 are equal to -O-C(R4)(R5)-C(R4)(R5)- with variables R4 and R5 equal to H.  Claim 1 requires that when variables Y10, Y20, and Y30 are each C(R3), A1, A3, and A5 is a 5-membered heterocyclic group, which is the case with compound D-15 above. 
While Miura et al. is silent regarding Applicants claimed physical property limitations recited in claim 1, it would be expected that compound D-15 would satisfy the condition that E3MC > E3MLCT as required by claim 1 given the teachings of Applicants specification.  Specifically, paragraphs 0143-0146 of Applicants specification teaches that when A1, A3, and A5 are linked via a clipping linker represented by Formula 2A or 2B, the ligand has a three-dimensional hemi-cage structure which may enhance the stability and durability of the complex even in the excited state.  The clipping linker bonded to the carbocyclic or heterocyclic group allows for the possibility that a triplet exciton transition to the non-luminescent 3MC state is prevented.  This prevention may enhance the lifespan and efficiency of the organic light-emitting 3MLCT → 3MC transition is reduced in compounds represented by Formula 1, resulting in increased efficiency and lifespan of the organic light emitting device (paragraph 0145).  From these teachings, it would therefore be expected that the compound shown above, which shares the critical limitations with Applicants claimed compounds of Formula 1, would satisfy the physical property limitations of claim 1 (as well as claim 2).  Additionally, Miura et al. teaches that the metal complexes taught therein have bulky ligands which suppresses the formation of triplet excitons and increases the stability and durability of devices comprising said metal complexes, which supports this position regarding inherency (paragraphs 0013 and 0040).
Claim 3: Compound D-15 is employed as phosphorescent dopant in an emission layer of an organic light-emitting device (device example 3-2), thereby satisfying claim 3.
Claim 4: Paragraph 0405 of the machine translation teaches refers to Table 3 which employs blue light emitting dopant compounds, of which compound D-15 is recited.  One having ordinary skill in the art understands that phosphorescent blue light emitters would have a maximum emission wavelength within the about 440 to about 490 nm range as required by claim 4.1
Claim 6: The light-emitting devices taught in Table 3 of Miura et al. is prepared as described in paragraphs 0397-0403 of the machine translation.  The devices in table 3 are taught as having an ITO anode, a hole transport layer, an emission layer, an electron transport layer, and an Al cathode, thereby satisfying claim 6.
Claims 7 and 8: The rejection of claims 1 and 2 are wholly incorporated to reject claim 7.  All limitations recited in claims 7 and 8 are described above in claims 1 and 2 and apply to claims 7 and 8 with equal force.
Claim 9: The rejection of claim 1 above as it pertains to compound D-15 is wholly incorporated in the rejection of claim 9.
Claim 10: Variable M1 in compound D-15 of Miura et al. is Ir, thereby satisfying claim 10.
Claims 13-16, 18 and 19: The limitations of claims 13-16, 18 and 19 are satisfied as described in the rejection of claim 1 above.

Claims 1-3 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (JP 2013-149817).  Copies of both the original and machine translation of this document is included with this Office action. 
	Claims 1 and 2: Device example 4-7 of Ono et al. is drawn to an organic white light emitting device comprising an ITO anode, a first hole transport layer, a second hole transport layer, an emission layer comprising a host compound, a dopant compound D-51, a green dopant, and a red dopant, an electron transport layer, an electron injection layer, and an Al cathode.  Dopant D-51 follows general formula (16) of Ono et al. and each variable in general formula (16) is recited in Table 6.  The compound has the formula

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  As applied to Formula 1 of claim 1, variable M1 is equal to Ir, variables T1-T6 are equal to single bonds and M1 is directly bonded to, or coordinated with, each of variables Y1-Y6.  Variables Y1, Y3, and Y5 are equal to N, variables Y2, Y4, and Y6 are equal to C, rings A1, A3, and A5 are equal to C3 heteroaryl groups, rings A2, A4, and A6 are equal to C6 aryl groups, variables a2, a4, and a6 are equal to zero, variables a1, a3, and a5 are equal to 1, variables L1, L3, and L5 are equal to single bonds, and the moiety which is bonded to Formula 1 via X1-X3 is a group satisfying Formula 2A of claim 1 with variables Y10, Y20, and Y30 equal to C(R3) with R3 equal to H, variables a10, a20, and a30 equal to 2, variables L10, L20, and L30 equal to -C(R4)(R5)- with variables R4 and R5 equal to H.  Claim 1 requires that when variables Y10, Y20, and Y30 are each C(R3), A1, A3, and A5 is a 5-membered heterocyclic group, which is the case with compound D-51 above. 
3MC > E3MLCT as required by claim 1 given the teachings of Applicants specification.  Specifically, paragraphs 0143-0146 of Applicants specification teaches that when A1, A3, and A5 are linked via a clipping linker represented by Formula 2A or 2B, the ligand has a three-dimensional hemi-cage structure which may enhance the stability and durability of the complex even in the excited state.  The clipping linker bonded to the carbocyclic or heterocyclic group allows for the possibility that a triplet exciton transition to the non-luminescent 3MC state is prevented.  This prevention may enhance the lifespan and efficiency of the organic light-emitting device.  Applicants specification further teaches that the 3MLCT → 3MC transition is reduced in compounds represented by Formula 1, resulting in increased efficiency and lifespan of the organic light emitting device (paragraph 0145).  From these teachings, it would therefore be expected that the compound shown above, which shares the critical limitations with Applicants claimed compounds of Formula 1, would satisfy the physical property limitations of claim 1 (as well as claim 2).  
Claim 3: Compound D-51 is employed as phosphorescent dopant in an emission layer of an organic light-emitting device (device example 4-7), thereby satisfying claim 3.
Claim 4: Ono et al. teaches that the preferred compounds taught therein are blue emitters (paragraph 0033).  Moreover, device example 4-7 employs a red dopant, a green dopant, and dopant D-51.  For a white emitting device, dopant D-51 would necessarily be a blue dopant, which is known to have a maximum emission wavelength within the about 440 to about 490 nm range as required by claim 4.2
Claim 6: Device example 4-7 of Ono et al. satisfies the limitations of claim 6, as described in claim 1 above.
Claims 7 and 8: The rejection of claims 1 and 2 are wholly incorporated to reject claim 7.  All limitations recited in claims 7 and 8 are described above in claims 1 and 2 and apply to claims 7 and 8 with equal force.

Claim 10: Variable M1 in compound D-51 of Ono et al. is Ir, thereby satisfying claim 10.
Claim 11: In compound D-51 of Ono et al., A1, A3, and A5 are 5-membered heterocyclic groups and A2, A4, and A6 is a 6-membered carbocyclic group, thereby satisfying claim 11.
Claim 12: In compound D-51 of Ono et al. variables A2, A4, and A6 satisfy formula 2-1 of claim 12 with variable b21 equal to three, all R21 groups equal to hydrogen, one variable X21, X22, and X23 equal to C(R24) with R24 equal to hydrogen, two of X21-X23 equal to C* with one C* bonded to the 5-membered heterocyclic ring, and the other C* bonded to Iridium.  In compound D-51 of Ono et al., variables A1, A3, and A5 satisfy formula 2-14 of claim 12 with variable X25 equal to C(R24) where R24 is phenyl, variable X24 is equal to N* where * is a bond to iridium, variable R21 is equal to H, X26 is equal to C* where * is a bond to the moiety of formula 2A, and R21 is a substituted biphenyl group.
Claim 13: In compound D-51, L1-L6 are all equal to a single bond, a1, a3, and a5 are equal to 1, and a2, a4, and a6 are equal to 0, thereby satisfying claim 13.
Claim 14: In compound D-51, Y1, Y3, and Y5 are equal to N and Y2, Y4, and Y6 are equal to C, thereby satisfying claim 14.
Claim 15: In compound D-51, each of variables T1-T6 is equal to a single bond, thereby satisfying claim 15.
Claim 16: In compound D-51, variables Y10, Y20, and Y30 are equal to C(R3), thereby satisfying claim 16.
Claim 17: In compound D-51, variables L10, L20, and L30 are equal to -C(R4)(R5)-, thereby satisfying claim 17.
Claim 18: In compound D-51, variables R3-R5 are equal to hydrogen, thereby satisfying claim 18.  Variables R1 and R2 are optional groups and not required to satisfy formula 1 of claim 1. 
Claim 19: Prior to ligation with iridium, ligand D-51 of Ono et al. satisfies Formula 1-1 of claim 1 with all variables in Formula 1-1 being described in the rejection of claims 1, and therefore claim 7, as described above.3


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example the visible light spectrum, a copy of which is included with this Office action and teaches that blue light has an emission wavelength range of about 455-492 nm, which falls within the “about 440 to about 490 nm range” of claim 4.
        2 See, for example the visible light spectrum, a copy of which is included with this Office action and teaches that blue light has an emission wavelength range of about 455-492 nm, which falls within the “about 440 to about 490 nm range” of claim 4.
        3 While not necessary in the instant rejection, compounds D-55 and D-76 of Ono et al. have as trivalent moiety V, a group satisfying formula 2B.